Citation Nr: 0725163	
Decision Date: 08/14/07    Archive Date: 08/20/07

DOCKET NO.  04-01 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for traumatic 
arthritis of the left knee, currently rated 10 percent 
disabling.

2.  Entitlement to an increased evaluation for degenerative 
arthritis of the right knee, currently rated 10 percent 
disabling.

3.  Entitlement to an increased evaluation for bilateral 
hearing loss, currently rated 10 percent disabling.

4.  Entitlement to an increased evaluation for dysthymia 
disorder with chronic post traumatic stress disorder, 
currently rated 70 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from August 1966 to 
May 1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO), which denied the veteran entitlement to 
increased evaluations for his service-connected left and 
right knee disorders as well as increased evaluations for his 
bilateral hearing loss and dysthymia disorders.  In May 2005, 
the RO increased the rating of the veteran's psychiatric 
disability from 50 to 100 percent, effective April 28, 2003, 
and to 70 percent, effective October 5, 2004.  See O'Connell 
v. Nicholson, 21 Vet. App. 89 (2007).


FINDINGS OF FACT

1.  The veteran's left knee disability is manifested by 
arthritis, slight limitation of motion and complaints of 
pain.

2.  The veteran's right knee disability is manifested by 
arthritis, slight limitation of motion and complaints of 
pain.

3.  The veteran's bilateral hearing loss is manifested by 
Level III hearing in the right ear and Level VI hearing in 
the left ear.

4.  The veteran's dysthymia with PTSD is shown to be 
productive of major occupational and social impairment with 
deficiencies in most areas; however, evidence shows that the 
veteran continues to be employed as a real estate agent.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
left knee traumatic arthritis are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 
4.71, Plate II, 4.71a, Diagnostic Codes 5003, 5010, 5256, 
5260, 5261 (2006).

2.  The criteria for a rating in excess of 10 percent for 
right knee degenerative arthritis are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.14, 4.40, 
4.45, 4.71, Plate II, 4.71a, Diagnostic Codes 5003, 5010, 
5256, 5260, 5261 (2006).

3.  The criteria for a rating in excess of 10 percent for 
bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.85, 4.86(a), Diagnostic 
Code 6100 (2006).

4.  The criteria for a rating in excess of 70 percent for 
dysthymia with PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic 
Codes 9411, 9433 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in November 2002, June 2003, 
and August 2005 that discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the May 2005 supplemental statement of the 
case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained multiple medical examinations 
in relation to these claims.  Thus, the Board finds that VA 
has satisfied both the notice and duty to assist provisions 
of the law.

Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which represent, as far can be 
practically determined, the average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  The VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21.  Therefore, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.

When a diagnostic code provides for compensation based solely 
on limitation of motion, the provisions of 38 C.F.R. §§ 4.40 
and 4.45 must also be considered, and that examinations upon 
which rating decisions are based must adequately portray the 
extent of the functional loss due to pain "on use or due to 
flare- ups."  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Regulations define disabilities of the musculoskeletal system 
as primarily the inability, due to damage or infection in 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance.  38 C.F.R. § 4.40.

Disabilities of the joints consist of reductions in the 
normal excursion of movements in different planes. 
Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing. 38 C.F.R. § 4.45.

The lay statements and testimony describing the symptoms of 
the veteran's disabilities are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

Traumatic arthritis of the left knee

The veteran is in receipt of a 10 percent rating for 
traumatic arthritis of the left knee.  His current rating is 
assigned pursuant to Diagnostic Code 5010, pertaining to 
arthritis due to trauma substantiated by x-ray findings.

The service medical records show left knee complaints and 
treatment during service.  In August 1967 the veteran had a 
left knee patellectomy for chondromalacia of the patella for 
which he is separately service-connected.

VA outpatient treatment records dated from October 2001 to 
August 2002 show treatment for left knee pain in July 2002.  
It was noted that the veteran had a lot of pain in his knee 
especially in the left and grinds audibly when he moves.  On 
an orthopedic surgery consultation in August 2002 the veteran 
was noted to have bilateral knee pain, left greater than 
right.  On examination the left knee was stable with all 
ligaments intact.  Medial joint line tenderness was present 
as was crepitus on flexion and extension.  X-rays of the 
knees showed bilateral mild degenerative changes bilaterally.

On VA examination in July 2002, the veteran complained of 
knee pain and swelling.  Examination showed no swelling.  
Range of motion was full with moderate crepitance.  Status 
post left knee patellectomy with degenerative joint disease 
was diagnosed.  When examined by VA in July 2003, the veteran 
complained of continuous left knee pain.  On range of motion 
testing, left knee extension was full; however there was pain 
about the knee with full extension.  Flexion of the left knee 
was 120 degrees, actively and passively.  There was moderate 
crepitance.  With repeated flexion and extension the range of 
motion was maintained however there was pain with these 
maneuvers.  There was pain with palpation particularly about 
the medial aspect of the knee and patellar apprehension sign 
was positive although there was no patella on the left.

The veteran's left knee disability has been rated under 
Diagnostic Code 5010, arthritis due to trauma. Arthritis 
which is due to trauma and which is substantiated by X-ray 
findings will be rated, by analogy, as degenerative 
arthritis.  Diagnostic Code 5010. Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved. When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003. 
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. In the absence of limitation of 
motion, a 10 percent disability rating will be assigned based 
upon X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups. A 20 percent 
disability evaluation will be granted with X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups with occasional incapacitating exacerbations. 38 
C.F.R. § 4.71a, Diagnostic Code 5003. These 10 percent and 20 
percent ratings based on X-ray findings will not be combined 
with ratings based on limitation of motion. 38 C.F.R. § 
4.71a, Note 1 following Diagnostic Code 5003.

Normal flexion and extension of the knee joint range from 140 
degrees to zero degrees. 38 C.F.R. § 4.71, Plate II. A 
compensable rating of 10 percent will be assigned with 
evidence of limitation of flexion of the leg to 45 degrees. 
38 C.F.R. § 4.71a, Diagnostic Code 5260. The next higher 
evaluation of 20 percent requires evidence of limitation of 
flexion of the leg to 30 degrees. Id. The highest rating 
allowable pursuant to this diagnostic code, 30 percent, 
necessitates evidence of limitation of flexion of the leg to 
15 degrees. Id.

Limitation of extension of the leg to 10 degrees will result 
in the assignment of a 10 percent evaluation. 38 C.F.R. § 
4.71a, Diagnostic Code 5261. The next higher rating of 20 
percent requires evidence of limitation of extension of the 
leg to 15 degrees. Id. A 30 percent evaluation necessitates 
evidence of limitation of extension of the leg to 20 degrees. 
Id. A 40 percent rating requires evidence of limitation of 
extension of the leg to 30 degrees. Id. The highest 
evaluation allowable pursuant to this diagnostic code, 50 
percent, necessitates evidence of limitation of extension to 
45 degrees. Id.

Slight recurrent subluxation or lateral instability warrants 
the assignment of a 10 percent disability rating. 38 C.F.R. § 
4.71a, Diagnostic Code 5257. The next higher evaluation of 20 
percent requires evidence of moderate recurrent subluxation 
or lateral instability. Id. The highest rating allowable 
pursuant to this Diagnostic Code, 30 percent, requires 
evidence of severe recurrent subluxation or lateral 
instability. Id.

Moreover, the Board notes that, although regulations 
recognize that a part which becomes painful on use must be 
regarded as seriously disabled, see 38 C.F.R. §§ 4.40 and 
4.45, these provisions are qualified by specific rating 
criteria applicable to the case at hand. As the Board has 
discussed, evaluation of the service-connected left knee 
requires consideration of any associated limitation of motion 
of the veteran's left knee. See, 38 C.F.R. § 4.71, Plate II & 
§ 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261. Application 
of the precepts enunciated in DeLuca v. Brown, 8 Vet. App. 
202 (1995) requires that problems such as pain on use be 
specifically considered when evaluating the veteran's 
disability. Specifically, when a Diagnostic Code provides for 
compensation based on limitation of motion, the provisions of 
38 C.F.R. §§ 4.40 and 4.45 must also be considered, and the 
examinations upon which rating decisions are based must 
adequately portray the extent of the functional loss due to 
pain "on use or due to flare-ups." DeLuca v. Brown, 8 Vet. 
App. 202 (1995). Id. See also, 38 C.F.R. § 4.59.

Significantly, examination of the veteran's left knee has 
reflected no more than slight limitation of motion of this 
joint. See, 38 C.F.R. § 4.71, Plate II. Such limitation of 
motion does not approach limitation of extension to 10 
degrees or more or limitation of flexion to 45 degrees or 
more, which is required for a grant of a compensable 
evaluation of 10 percent. See, 38 C.F.R. § 4.71a, Diagnostic 
Code 5260 and 5261. VA examinations of the left knee show 
that the veteran has full left knee extension and left knee 
flexion to 120 degree. Thus, the veteran has not objectively 
demonstrated left knee motion limited to a degree such as to 
warrant assignment of a 0 percent rating for this disorder 
under Diagnostic Codes 5260 and/or 5261. Consequently, a 
disability rating greater than the currently assigned 
evaluation of 10 percent, based on the degenerative changes 
and resulting limitation of motion of the veteran's left 
knee, is not warranted.

The Board acknowledges the veteran's complaints of left knee 
pain. In addition, examination of the veteran's left knee has 
demonstrated tenderness, crepitus and radiographic evidence 
of osteoarthritis. To the extent the veteran's left knee 
demonstrates instability or subluxation; such manifestations 
have been separately rated by the RO as impairment related to 
the veteran's service-connected left knee patellectomy under 
Diagnostic Code 5257. 

In light of these negative evaluation findings, the Board 
concludes that a disability rating greater than the currently 
assigned evaluation of 10 percent for the service-connected 
left knee disability, based upon functional impairment, and 
pain that the veteran experiences as a consequence of use of 
his left lower extremity is not warranted. The currently 
assigned rating of 10 percent adequately portrays the 
functional impairment (including pain) that the veteran 
experiences as a result of his service-connected left knee 
disability attributable to arthritis. See DeLuca, 8 Vet. App. 
At 204-207; see also 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5260, 5261.

The Board also has considered the VA General Counsel 
Precedent Opinion, VAOPGCPREC 9-2004 (September 17, 2004), 
where it was held that a claimant who had both limitation of 
flexion and limitation of extension of the same leg must be 
rated separately under diagnostic codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg. This however does not apply to the 
veteran's case given that he has not demonstrated any 
limitation of motion on extension and, in fact, has not 
demonstrated a compensable rating under either Code 5260 or 
5261 based on a strict adherence to the limitation of motion 
criteria. What the RO has done is assign a 10 percent rating 
under Code 5003-5010 in recognition of the fact that there is 
some limitation of motion with pain under Codes 5260. The 
Board does not interpret the General Counsel opinion as 
providing for separate ratings for noncompensable limitation 
of flexion and limitation of extension due to pain and 
believes that the 10 percent rating for limitation of motion 
with pain (although noncompensable under Codes 5260 and 5261) 
under Code 5003 is all that is permitted under that 
regulatory provision.

In the absence of evidence of disability comparable to 
ankylosis, dislocation of semi-lunar cartilage, or impairment 
of the tibia or fibula, Diagnostic Codes 5256, 5258, or 5262, 
respectively, are not applicable.

Under these circumstances, therefore, a basis upon which to 
assign an increased schedular evaluation for the veteran's 
service-connected left knee disability has not been 
presented. His appeal regarding this claim must, then, be 
denied.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of- the-doubt doctrine. However, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
current appeal. 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996). 38 U.S.C.A. 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).

Degenerative arthritis of the right knee

The veteran is in receipt of a 10 percent rating for 
degenerative arthritis of the right knee.  His current rating 
is assigned pursuant to Diagnostic Code 5003.

The service medical records show that in October 1968 the 
veteran was noted mild chondromalacia beneath the right knee 
cap with no instability and no limitation of motion in the 
right leg.

VA outpatient treatment records dated from October 2001 to 
August 2002 show treatment for right knee pain in July 2002. 
On an orthopedic surgery consultation in August 2002 the 
veteran was noted to have bilateral knee pain, left greater 
than right.  X-rays of the right knee showed mild 
degenerative changes.

On VA examination in July 2002, the veteran complained of 
knee pain with use and occasional swelling. Examination 
showed no swelling.  There was some pain in the medial aspect 
of the right knee with palpation.  Range of motion was full 
with no crepitance noted.  When examined by VA in July 2003,  
right knee range of motion testing showed flexion to 124 
degrees, actively and passively, and extension to 0 degrees.  
There was moderate crepitance with these maneuvers and pain 
with palpation about the medial aspect of the knee.  
McMurray's sign and anterior, posterior drawer signs were 
negative.

Examination of the veteran's right knee has reflected no more 
than slight limitation of motion of this joint. See, 38 
C.F.R. § 4.71, Plate II. Such limitation of motion does not 
approach limitation of extension to 10 degrees or more or 
limitation of flexion to 45 degrees or more, which is 
required for a grant of a compensable evaluation of 10 
percent.  See, 38 C.F.R. § 4.71a, Diagnostic Code 5260 & 
5261.  VA examinations of the right knee show that the 
veteran has full right knee extension and right knee flexion 
to 124 degree.  Thus, the veteran has not objectively 
demonstrated right knee motion limited to a degree such as to 
warrant assignment of a 0 percent rating for this disorder 
under Diagnostic Codes 5260 and/or 5261.  Consequently, a 
disability rating greater than the currently assigned 
evaluation of 10 percent, based on the degenerative changes 
and resulting limitation of motion of the veteran's right 
knee, is not warranted.

The Board acknowledges the veteran's complaints of right knee 
pain. In addition, examination of the veteran's right knee 
has demonstrated tenderness, crepitus and radiographic 
evidence of osteoarthritis.  

Several precedent opinions of the VA Office of General 
Counsel provide bases for the assignment of separate knee 
evaluations when specific symptoms are shown.  However, as 
the evidence of record does not show both right knee 
arthritis and instability, there is no basis for the 
assignment of separate evaluations for instability and 
arthritis.  See VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 
63604 (1997); see also VAOPGCPREC 9-98 (August 14, 1998), 63 
Fed. Reg. 56704 (1998).  In this regard, we note that 
objective findings of instability have not been demonstrated.  
The VA examination in July 2002 found no ligament laxity or 
instability and the examination in July 2003 was similarly 
negative. 

Moreover, there is no basis for separate evaluations for 
flexion and extension, as the veteran does not have 
limitation of extension to 10 degrees or limitation of 
flexion to 45 degrees as would be required for compensable 
ratings pursuant to Diagnostic Codes 5260 and 5261.  See 
VAOPGCPREC 9-2004 (Sept. 17, 2004), 69 Fed. Reg. 59990 
(2004).

What the RO has done is assign a 10 percent rating under Code 
5003 in recognition of the fact that there is some limitation 
of motion with pain under Diagnostic Code 5260. The Board 
does not interpret the General Counsel opinion as providing 
for separate ratings for noncompensable limitation of flexion 
and limitation of extension due to pain and believes that the 
10 percent rating for limitation of motion with pain 
(although noncompensable under Codes 5260 and 5261) under 
Code 5003 is all that is permitted under that regulatory 
provision.

In the absence of evidence of disability comparable to 
ankylosis, dislocation of semi-lunar cartilage, or impairment 
of the tibia or fibula, Diagnostic Codes 5256, 5258, or 5262, 
respectively, are not applicable.

Under these circumstances, therefore, a basis upon which to 
assign an increased schedular evaluation for the veteran's 
service-connected right knee disability has not been 
presented.  His appeal regarding this claim must, then, be 
denied.

Bilateral hearing loss

The VA rating schedule provides a table for rating purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by State-
licensed audiologists including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
pure tone threshold average which is the sum of the pure tone 
thresholds at 1,000, 2,000, 3,000, and 4,000 hertz divided by 
4.  38 C.F.R. § 4.85.  Table VI is used to determine the 
percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear, the 
horizontal row represents the ear having the poorer hearing 
and the vertical column represents the ear having the better 
hearing.  38 C.F.R. § 4.85.  

Table VIa is used when the examiner certifies the use of 
speech discrimination test is not appropriate because of 
issues such as language difficulties or inconsistent speech 
discrimination scores, or where indicated under the 
provisions of 38 C.F.R. § 4.86.  38 C.F.R. § 4.85(c).

When the pure tone thresholds in each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 hertz) is 55 
decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately. 38 C.F.R. § 
4.86(a).  Where the pure tone threshold is 30 decibels or 
less at 1,000 hertz and 70 decibels or more at 2,000 hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  38 C.F.R. § 4.86(b).

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Here, an audiological evaluation conducted in July 2002 shows 
that for the right ear pure tone thresholds were 45, 60, 65, 
and 70 decibels at 1,000, 2,000, 3,000, and 4,000 hertz, 
respectively, for a four frequency average of 60 decibels.  
The left ear pure tone thresholds were 70, 75, 80, and 80 
decibels at corresponding frequencies for an average of 76 
decibels.  Speech discrimination was 88 percent correct in 
the right ear and 80 percent correct in the left ear.  These 
findings correspond to level III hearing in the right ear and 
level V hearing in the left ear.

Significantly, the veteran also has exhibited on his most 
recent VA examination in July 2002 an exceptional pattern of 
hearing loss in the right ear under 38 C.F.R. § 4.86(a) as 
his pure tone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 hertz) was 55 
decibels or more in the left ear.  Thus, the numeric 
designation for the veteran's left ear hearing loss is 
elevated to VI under Table VIa.  However, that level of 
hearing loss (level VI and level III) does not warrant a 
rating greater than 10 percent.  38 C.F.R. § 4.85, Table VII.  
Therefore, no basis for an evaluation in excess of the 10 
percent currently assigned is found.

The objective evidence simply has not shown that the 
veteran's service-connected bilateral hearing loss has 
increased to a level in excess of 10 percent.  The veteran's 
contention that his hearing loss is more disabling than 
currently evaluated is insufficient to establish entitlement 
to an increased evaluation for the disability as disability 
ratings for hearing impairment are derived as noted above by 
a mechanical application of the rating schedule.  Lendenmann 
v. Principi, 3 Vet. App. 345 (1992).  Here, the mechanical 
application clearly establishes that a rating greater than 10 
percent is not warranted for bilateral hearing loss.  The 
Board finds that the preponderance of the evidence is against 
the claim for an increased rating and the claim is denied.

Dysthymia disorder with post traumatic stress

The veteran is in receipt of a 70 percent rating for a 
dysthymia disorder with PTSD.  The current rating is assigned 
pursuant to Diagnostic Code 9433.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission. The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination. 
Further, when evaluating the level of disability from a 
mental disorder, the rating agency shall consider the extent 
of social impairment, but shall not assign an evaluation 
based solely on the basis of social impairment. The focus of 
the rating process is on industrial impairment from the 
service-connected psychiatric disorder, and social impairment 
is significant only insofar as it affects earning capacity. 
38 C.F.R. §§ 4.126, 4.130.

The criteria for dysthymic disorder (Diagnostic Code 9433) 
and PTSD (Diagnostic Code 9411) are the same, under 38 C.F.R. 
§ 4.130. Ratings are assigned according to the manifestation 
of particular symptoms. However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating. Mauerhan v. Principi, 16 Vet. 
App. 436 (2002). Accordingly, the evidence considered in 
determining the level of impairment from dysthymia under 38 
C.F.R. § 4.130 is not restricted to the symptoms provided in 
Diagnostic Codes 9433 and 9411. Instead, VA must consider all 
symptoms of a claimant's condition that affect the level of 
occupational and social impairment, including, if applicable, 
those identified in the DSM-IV (American Psychiatric 
Association: Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994)). Id.

The veteran's dysthymia with PTSD is currently evaluated as 
70 percent disabling. A 70 percent evaluation is warranted 
for occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships. 38 C.F.R. § 4.130, 
Diagnostic Code 9433.

The criteria for a higher rating (i.e., 100 percent) are as 
follows: total occupational and social impairment due to such 
symptoms as; gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name. 38 
C.F.R. § 4.130, Diagnostic Code 9433. 

The relevant medical evidence in this case consists of VA 
records. At the time of a VA examination in December 2002, 
the examiner diagnosed the veteran with chronic psychiatric 
diagnoses of PTSD and severe recurrent major depressive 
disorder with psychotic symptoms.  He assessed the veteran to 
be moderately to severely impaired, socially and 
recreationally.  The examiner noted further that the veteran 
seemed to be independent of others to perform activities of 
daily living. He also assigned a Global Assessment of 
Functioning (GAF) score of 40.  On his most recent VA 
examination in May 2004, the veteran's examiner noted that 
the veteran appeared to be moderately to severely socially 
and vocationally impaired across all spheres in that he was 
socially withdrawn, prone to agitation and aggression towards 
others.  A GAF of 35 was assigned.  

GAF is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health- illness." DSM-IV, p.32. GAF scores ranging 
from 31 to 40 reflect some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure or 
irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work).  Thus, the veteran's GAF score reflects 
major impairment.  

The Board points out, however, that a disability rating 
depends on evaluation of all the evidence, and an examiner's 
classification of the level of a psychiatric impairment, by 
words or by a GAF score, is to be considered but is not 
determinative of the percentage disability rating to be 
assigned. 38 C.F.R. § 4.126.

In evaluating all the evidence, the Board finds that the VA 
examination reports of December 2002 and May 2004, as well as 
the VA mental health progress notes dated in 2003 and 2004, 
reflect that the veteran's symptoms of dysthymia with PTSD 
are not so severe as to affect his everyday life and his 
ability to function to a degree that more nearly approximates 
the schedular criteria for a 100 percent rating under the 
applicable code.  See Mauerhan v. Principi, 16 Vet. App. 436 
(2002).  The medical evidence does not show that the 
veteran's dysthymia with PTSD is manifested by such symptoms 
as gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living, 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name, so as to 
warrant a higher rating.

Rather, the medical evidence overall reveals the following in 
relation to symptoms of the veteran's service-connected 
disability. He was noted on VA examination in December 2002 
to have no overt thought disorder.  On VA examination in May 
2004 his thoughts were noted to be somewhat paranoid about 
others attacking him, but otherwise, there were no overt 
psychotic symptoms.  VA examinations revealed that the 
veteran's speech shows a slow response, indicated to be 
possibly related to his hearing problems, but to be otherwise 
normal in rate and rhythm.  He was also noted on both 
examinations to be neatly dressed and well-nourished.  The 
evidence does not show, despite the veteran's report on VA 
examination in May 2004 of visual and auditory 
hallucinations, that the veteran experiences persistent 
delusions or hallucinations.  On VA examination in December 
2002, while not oriented to the day of the week, he was aware 
of the month and the year as well as place.  He was not 
oriented to the date on VA examination in May 2004 but knew 
the month, year, day, and week.  On his VA examination in May 
2004, he was unable to recall 3 objects after 5 minutes, but 
other memory test were reported to be more intact and the 
veteran was able to remember his social security number, his 
wife's birthday, and his mother's maiden name.  His mood on 
both of his recent VA examinations was sad and his affect was 
blunted/ flat and he appeared to be prone to agitation and 
aggression towards others as evidenced by his shooting at his 
son-in-law and reportedly, in the immediate aftermath, 
wanting to kill himself.  Notwithstanding this incident and a 
reportedly subsequent attempt to kill himself by attaching a 
hose to his car exhaust, there is no evidence that the 
veteran has otherwise demonstrated grossly inappropriate 
behavior or that he has exhibited persistent danger of 
hurting self or others.  Moreover, the Board stresses that 
the examiner observed that the veteran continued to work as a 
real estate agent and continues to live in his own home.  
Further, the Board points out that the October 2004 field 
examiner's report also shows that the veteran continued to 
drive and work in that capacity.

Thus, the evidence shows that the veteran's symptoms are 
characteristic of a disability picture that is contemplated 
by the 70 percent rating under Code 9433, currently in 
effect.  In view of the foregoing, the Board concludes that 
dysthymia with PTSD is appropriately rated as no more than 70 
percent disabling.  


ORDER

An increased evaluation for traumatic arthritis of the left 
knee, currently rated 10 percent disabling, is denied.

An increased evaluation for degenerative arthritis of the 
right knee, currently rated 10 percent disabling, is denied.

An increased evaluation for bilateral hearing loss, currently 
rated 10 percent disabling, is denied.

An increased evaluation for dysthymia disorder with chronic 
post traumatic stress, currently rated 70 percent disabling, 
is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


